Lumpkin, P. J.
1. “A letter received in due course of mail in response to a letter sent by the receiver is presumed, in the absence of any showing to the contrary, to be the letter of the person whose name is signed to it.” Scofield v. Parlin & Orendorff Co., 61 Fed. Rep. 804. To the same effect, see, also, 2 Whart. Ev. § 1328; 1 Taylor, Ev. 183 49; 19 Am. & Eng. Enc. L. 52, referring to 13 Id. 260.
2. Accordingly, where on the trial of an action upon an open account the plaintiff relied upon admissions of its correctness contained in letters so received, written upon letter-heads of the defendant and purporting to have been signed by him, a prima facie case for a recovery was made out, and, in the absence of any counter-evidence on the part of the defendant, it was not erroneous to direct a verdict in the plaintiff’s favor.

Judgment affirmed.


All the Justices concurring.

Complaint on account. Before Judge Smith. Dodge superior court. March term, 1897.
E. A. Smith, for plaintiff in error.